



EXHIBIT 10.57




PIONEER NATURAL RESOURCES COMPANY
SEVERANCE AGREEMENT
This Severance Agreement (“Agreement”) is entered into, as of February 27, 2013,
among Pioneer Natural Resources Company, a Delaware corporation (“Parent”),
Pioneer Natural Resources USA, Inc. (“Employer”) and Teresa A. Fairbrook
(“Employee”). As used henceforth in this Agreement, the term “Company” shall be
deemed to include Parent and its direct or indirect majority-owned subsidiaries.
Recitals
Parent and Employer acknowledge that Employee possesses skills and knowledge
instrumental to the successful conduct of the Company’s business. Parent and
Employer are willing to enter into this Agreement with Employee in order to
better ensure themselves of access to the continued services of Employee.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
1.    Term. The term of this Agreement shall commence on the date indicated
above (the “Effective Date”) and end on September 30, 2014. Thereafter, on the
date on which the term of this Agreement (as it may be extended from time to
time under this paragraph 1) would otherwise expire, so long as Employee is
still an employee of the Company on such date, such term will be automatically
extended for 12 months, unless Parent shall have provided written notice to
Employee at least 6 months before the date that the term would otherwise expire
that it does not want the term to be extended. Parent may deliver a conditional
notice of non-renewal that will be effective only if Employee does not agree,
within the time period specified by Parent, to any amendment or modification of
this Agreement that Parent shall request be executed as a condition to allowing
the term hereof to be extended. Notwithstanding the foregoing, so long as
Employee is in the employ of the Company on the date on which a Potential Change
in Control occurs, the term of this Agreement shall continue in effect following
such Potential Change in Control until the date on which the term of any
separate agreement between Parent and Employer and Employee relating to the
provision of severance and other benefits after a Change in Control (the “Change
in Control Agreement”) expires; provided, however, that upon the occurrence of
such a Change in Control, this Agreement shall terminate and such Change in
Control Agreement shall govern the rights of Employee to, or obligations of
Parent and Employer to provide, severance and other benefits to Employee.


2.    Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


(a)     “Accrued Obligations” shall mean any vested amounts or benefits owing to
Employee under any of the Company’s employee benefit plans and programs in which
Employee has participated, including any compensation previously deferred by
Employee (together with any accrued earnings thereon) and not yet paid.


(b)     “Across-the-Board Salary Reduction” shall mean a reduction in Employee’s
Base Salary that is a part of, and is at a level consistent with, a reduction in
the base salaries paid to substantially all employees of Company who are parties
to an agreement with the Company that would provide them with severance and
other termination benefits in





--------------------------------------------------------------------------------





the event of an involuntary termination of employment by the Company without
cause prior to the occurrence of a Change in Control.


(c)    “Base Salary” shall mean Employee’s annualized base salary at the rate in
effect at the relevant date or event as reflected in Employer’s regular payroll
records.


(d)     “Change in Control” shall mean an event that constitutes a “change in
control” as defined in Parent’s LTIP. Any modification to the definition of
“change in control” in Parent’s LTIP (including by virtue of the adoption by the
Parent of a successor plan thereto setting forth a modified definition of
“change in control”) adopted after the Effective Date shall apply for purposes
of this Agreement, except that any modification to such definition adopted on or
after, or within 180 days prior to, a Change of Control or Potential Change of
Control shall not apply in determining the definition of such term under this
Agreement unless such amendment is favorable to Employee; and provided further
that any change to the definition of a change in control in Parent’s LTIP
adopted in 2008 to comply with the requirements of Section 409A of the Code
shall be deemed to be favorable to Employee.


(e)    “Date of Termination” shall mean
        
(1)     In the case of a termination for which a Notice of Termination is
required, the date of receipt of such Notice of Termination or, if later, the
date specified therein; and


(2)    In all other cases, the actual date on which Employee’s employment
terminates;


provided, however, that if Employee continues to provide or, in the 12 month
period following such termination of employment, Employee is expected to
provide, sufficient services that, under the Parent’s written and generally
applicable policies regarding what constitutes a “separation from service” for
purpose of Section 409A of the Code, Employee does not incur a separation of
service for purposes of such Section 409A on the date of termination, Employee’s
Date of Termination for purposes of this Agreement shall be the date on which
such Employee incurs a separation from service under such policies.
(f)    “Disability” shall mean Employee’s physical or mental impairment or
incapacity of sufficient severity such that


(1)    In the opinion of a qualified physician selected by Parent, after taking
into account all reasonable accommodations that the Company has made or could
make, Employee is unable to continue to perform Employee’s duties and
responsibilities as an employee of the Company; or


(2)    Employee’s condition entitles Employee to long-term disability benefits
under any employee benefit plan maintained by the Company in which Employee
participates.
For purposes of subparagraph (f)(1), Employee agrees to provide such access to
Employee’s medical records and to submit to such physical examinations or
medical tests as, in the opinion of the physician selected by Parent, is
reasonably necessary to make the determination required as to Employee’s ability
to perform Employee’s duties and responsibilities. If such physician is unable
to render an opinion as to Employee’s ability to perform such duties and
responsibilities due to Employee’s failure to provide such access to any of
Employee’s medical records or to submit to any such examination or test (unless,





--------------------------------------------------------------------------------





in the opinion of such physician such failure is a direct result of Employee’s
physical or mental impairment), any failure by Employee to perform Employee’s
duties and responsibilities shall be deemed not to be on account of Employee’s
physical or mental impairment or incapacity.
(g)    “Earned Salary” shall mean the Base Salary earned by Employee, but
unpaid, through Employee’s Date of Termination.


(h)    “Excessive Salary Reduction” shall mean


(1)    A reduction in Employee’s Base Salary that is not an Across-the-Board
Salary Reduction and that, when combined with the net effect of all prior
reductions in Employee’s Base Salary (other than prior reductions that were
Across-the-Board Salary Reductions), results in the Base Salary then payable to
Employee being less than 80% of the highest Base Salary which Employee has ever
received from the Company (as reflected in Employer’s regular payroll records);
or


(2)     A reduction in Employee’s Base Salary (whether or not an
Across-the-Board Salary Reduction) that, when combined with the net effect of
all prior reductions in Employee’s Base Salary (whether or not Across-the-Board
Salary Reductions), results in the Base Salary payable to Employee being less
than 65% of the highest Base Salary which Employee has ever received from the
Company (as reflected in Employer’s regular payroll records).


(i)    “Normal Retirement Date” shall mean the date on which Employee attains
age 60.


(j)    “Notice of Termination” shall mean a written notice given by the party
effecting the termination of Employee’s employment which shall


(1)    Indicate the specific termination provision in this Agreement relied
upon;
(2)    Set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated; and
(3)    If the Date of Termination is other than the date of receipt of such
notice, specify the Date of Termination (which date shall be not more than 30
days after the giving of such notice).
The failure by Employee or Parent or Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of
Termination for Good Reason or Termination for Cause shall not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing such party’s rights hereunder. In the event that a
Potential Change in Control has occurred, any Notice of Termination by Parent or
Employer intended to effect a Termination for Cause must be given with 45 days
of Parent or Employer’s having actual knowledge of the events giving rise to
Termination for Cause.
(k)    “Parent’s LTIP” shall mean the Parent’s 2006 Long-Term Incentive Plan, as
the same may be amended from time to time, or any successor plan thereto.
    
(l)    “Potential Change in Control” shall mean the occurrence of any of the
following events:







--------------------------------------------------------------------------------





(1)    Any person or group shall have announced publicly an intention to effect
a Change in Control, or commenced any action (such as the commencement of a
tender offer for Parent’s common stock or the solicitation of proxies for the
election of any of Parent’s directors) that, if successful, could reasonably be
expected to result in the occurrence of a Change in Control;


(2)    Parent enters into an agreement the consummation of which would
constitute a Change in Control; or


(3)    Any other event occurs which the Board of Directors of Parent (the
“Board”) declares to be a Potential Change in Control.


(m)    “Separation Payment” shall mean any lump sum payment in excess of Earned
Salary and Accrued Obligations payable to Employee under this Agreement.


(n)    “Termination for Cause” shall mean a termination of Employee’s employment
by the Company following the occurrence of any of the following:


(1)    Employee’s continued failure to substantially perform Employee’s duties
and responsibilities (other than any such failure resulting from Employee’s
physical or mental impairment or incapacity);


(2)    Employee’s engaging in fraud or other misconduct that is injurious to the
Company, monetarily or otherwise;


(3)    Employee’s engaging in insubordination;


(4)    Employee’s violation of, or failure to comply with, any material written
policy, guideline, rule or regulation of the Company;


(5)    Employee’s conviction of (or plea of guilty or nolo contendere to a
charge of) any felony, or any crime or misdemeanor involving moral turpitude or
financial misconduct;


(6)    Employee’s failure, following a written request from Parent, reasonably
to cooperate (including, without limitation, the refusal by Employee to be
interviewed or deposed, or to give testimony) in connection with any
investigation or proceeding, whether internal or external (including, without
limitation, by any governmental or quasi-governmental agency) into the business
practices or operations of the Company; or


(7)    A material violation by Employee of the provisions of paragraphs 5 or 6
of this Agreement.


(o)    “Termination for Good Reason” shall mean a termination of Employee’s
employment by Employee within 30 days after


(1)    the earlier of receipt by Employee of (i) written notice of an Excessive
Salary Reduction and (ii) Employee’s first paycheck that reflects an Excessive
Salary Reduction; or







--------------------------------------------------------------------------------





(2)    if Employee is an officer of Parent or Employer, the demotion of Employee
to either a non-officer position or an officer position with such entity that is
junior to the officer position held by Employee immediately prior to such
demotion.  


3.    Termination of Employment, Relocation.


(a)    Right to Terminate. Nothing in this Agreement shall be construed in any
way to limit the right of the Company to terminate Employee’s employment, with
or without cause, or for Employee to terminate Employee’s employment with the
Company, with or without reason; provided, however, that the Company and
Employee must nonetheless comply with any duty or obligation such party has at
law or under any agreement (including paragraphs 5 and 6 of this Agreement)
between the parties.


(b)    Termination due to Death or Disability. Employee’s employment with the
Company shall be terminated upon Employee’s death. By written notice to the
other party, either the Company or Employee may terminate Employee’s employment
due to Disability.


(c)    Relocation. Nothing in this Agreement shall be construed in any way to
limit the right of the Company to require Employee to perform Employee’s
services on behalf of the Company at a different location or locations than the
one at which Employee was performing Employee’s services immediately prior to
the date hereof, or to require the Company to pay or provide any benefits to
Employee on account of such relocation, other than to the extent benefits would
be payable to Employee under the Company’s applicable relocation policy as in
effect at the relevant time.


4.    Amounts Payable Upon Termination of Employment. The following provisions
shall apply to any termination of Employee’s employment:


(a)    Death, Disability or Normal Retirement. In the event that Employee’s
employment terminates due to Employee’s death or Disability (regardless of
whether such Disability termination is initiated by Employee or the Company), or
due to the voluntary retirement by Employee (which is not a Termination for Good
Reason) at or after attaining Employee’s Normal Retirement Date, Parent or
Employer shall pay Employee (or, if applicable, Employee’s beneficiaries or
legal representative(s)):


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice; and


(3)    A Separation Payment in an amount equal to Employee’s Base Salary, which
shall be paid 10 days following Employee’s Date of Termination, provided that,
if, at the Date of Termination, Employee is a “specified employee” within the
meaning of Section 409A of the Code, as determined in accordance with the
procedures specified or established by the Parent in accordance with such
Section 409A and the regulations thereunder (a “Specified Employee”), and the
Separation Payment is payable due to Disability or a voluntary retirement on or
after Normal Retirement Date, the Separation Payment shall be made six months
and one day after Employee’s Date of Termination. In the event that the
Separation Payment is made six months and one day after the Date of Termination,
it shall be paid with interest from the Date of Termination at a rate equal to
Employer’s cost of borrowing under its principal credit





--------------------------------------------------------------------------------





facility as in effect at the Date of Termination, as determined in good faith by
the Parent’s Chief Financial Officer (the “Employer’s Borrowing Cost”).


(b)    Cause and Voluntary Termination. If Employee’s employment is terminated
by the Company in a Termination for Cause or voluntarily by Employee (other than
in a Termination for Good Reason or at or after Normal Retirement Date), Parent
or Employer shall pay Employee


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination; and


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice.


(c)    Termination for Good Reason or Not for Cause. If Employee terminates
Employee’s employment in a Termination for Good Reason, or the Company
terminates Employee’s employment for any reason other than those described in
paragraphs 4(a) and (b) above, Parent or Employer shall pay or shall provide to
Employee the following benefits and compensation:


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice;


(3)    A Separation Payment, in an amount equal to the sum of


(i)    The Employee’s Base Salary;


(ii)    The product of (A) the monthly amount that, on the Date of Termination,
Employee would be required to pay to continue coverage under the Employer’s
group health plan(s) (as defined by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for Employee and Employee’s eligible
dependents, if any, covered thereunder immediately prior to the Date of
Termination and (B) 18; provided, however, that, if Employee is covered under
group health plan(s) not subject to COBRA, instead of including this amount as
part of the Separation Payment, the Company shall either, at its election,
provide Employee and Employee’s covered dependents continued coverage under such
medical plan, at its expense, for a number of months equal to the number
specified in this subparagraph (c)(3)(ii)(B) or include in the Separation
Payment an amount equal to the value of such continued coverage. For the
avoidance of doubt, such payment shall not in any way alter, modify or affect
Employee’s right to (and the conditions upon which, and the period during which,
Employee may elect to) continue coverage for Employee and Employee’s eligible
dependents under COBRA ; and


(iii)    If the termination of employment is by the Company and if the Date of
Termination is less than 30 days after the date Notice of Termination is given,
an amount equal to 1/12 (one twelfth) of Employee’s Base Salary; and
    





--------------------------------------------------------------------------------





Subject to Employee’s timely execution and delivery of, and having not revoked,
the General Release Agreement described in subparagraph 4(d) below, payment of
such Separation Payment shall be made 10 days following Employee’s Date of
Termination, provided that, if, at the Date of Termination, Employee is a
Specified Employee, the Separation Payment shall be made six months and one day
after Employee’s Date of Termination. In the event that the Separation Payment
is made six months and one day after the Date of Termination, it shall be paid
with interest from the Date of Termination at a rate equal to Employer’s
Borrowing Cost.
(4)    Any additional rights that may be afforded to Employee in accordance with
the terms of the Parent’s LTIP with respect to awards made to Employee
thereunder which are not vested as of such Date of Termination.


(d)    Separation Payment Contingent on Release. Any Separation Payment payable
to Employee under subparagraph 4(c) shall be subject to, and contingent upon,
Employee’s execution and delivery within 60 days of Employee’s Date of
Termination and non-revocation of a General Release Agreement in favor of the
Company in substantially the form and substance as the one attached hereto as
Schedule A.


5.    Nonpublic Information.


(a)    Acknowledgement of Access. Employee hereby acknowledges that, in
connection with Employee’s employment with the Company, Employee has received,
and will continue to receive, various information regarding the Company and its
business, operations and affairs. All such information, to the extent not
publicly available other than as a result of a disclosure by Employee in
violation of this Agreement, is referred to herein as the “Nonpublic
Information.”


(b)    Agreement to Keep Confidential. Employee hereby agrees that, from and
after the Effective Date and continuing until 3 years following the Employee’s
Date of Termination, Employee will keep all Nonpublic Information confidential
and will not, without the prior written consent of the Board or the President of
Parent, disclose any Nonpublic Information in any manner whatsoever or use any
Nonpublic Information other than in connection with the performance of
Employee’s services to the Company; provided, however, that the provisions of
this subparagraph shall not prevent Employee from


(1)    Disclosing any Nonpublic Information to any other employee of the Company
or to any representative or agent of the Company (such as an independent
accountant, engineer, attorney or financial advisor) when such disclosure is
reasonably necessary or appropriate (in Employee’s judgment) in connection with
the performance by Employee of Employee’s duties and responsibilities;


(2)    Disclosing any Nonpublic Information as required by applicable law, rule,
regulation or legal process (but only after compliance with the provisions of
subparagraph (c) of this paragraph); and


(3)    Disclosing any information about this Agreement and Employee’s other
compensation arrangement to Employee’s spouse, financial advisors or attorneys,
or to enforce any of Employee’s rights under this Agreement.


(c)    Commitment to Seek Protective Order. If Employee is requested pursuant
to, or required by, applicable law, rule, regulation or legal process to
disclose any Nonpublic Information, Employee will notify Parent promptly so that
the Company may seek a protective





--------------------------------------------------------------------------------





order or other appropriate remedy or, in Parent’s sole discretion, waive
compliance with the terms of this subparagraph, and Employee will fully
cooperate in any attempt by the Company to obtain any such protective order or
other remedy. If no such protective order or other remedy is obtained, or if
Parent waives compliance with the terms of this subparagraph, Employee will
furnish or disclose only that portion of the Nonpublic Information as is legally
required and will exercise all reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Nonpublic Information that is
so disclosed.


6.    Non-Solicitation and Non-Interference.


(a)    Non-Solicitation of Employees. During the period of Employee’s employment
with the Company (the “Employment Period”) and during the 2 year period
following Employee’s Date of Termination (the “Restriction Period”), Employee
shall not directly or indirectly induce any employee of the Company to terminate
employment with such entity, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, employ or
offer employment to any person who is or was employed by the Company unless such
person shall have ceased to be employed by the Company for a period of at least
6 months.


(b)    Non-Interference with Business Relationships. During the Employment
Period and the Restriction Period, Employee shall not directly or indirectly
take any actions which can reasonably be expected to, or are intended to,
disrupt or interfere with in any significant way any existing relationship that
the Company has with any third party.


(c)    No Disparaging Comments. Except to the extent otherwise required or
compelled at law or under subpoena, during the Employment Period and the
Restriction Period, Employee shall refrain from making any public derogatory or
disparaging comment concerning the Company or any of the current or former
officers, directors or employees of the Company. Notwithstanding the immediately
preceding sentence, nothing herein shall be construed to preclude Employee from
enforcing any rights or claims Employee may have against the Company (or to
defend against any claims by the Company) arising under this Agreement.


(d)    Company Property. Promptly following Employee’s Date of Termination,
Employee shall return to the Company all property of the Company, and all copies
thereof in Employee’s possession or under Employee’s control.


7.    Miscellaneous Provisions.


(a)    No Mitigation, No Offset. Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by Employee as the result of
employment by another employer after the Date of Termination or otherwise.
Except as provided in subparagraph 4(d), Parent’s or Employer’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Employee or others whether by reason of
the subsequent employment of Employee or otherwise.


(b)    Arbitration. Except to the extent provided in paragraph 7(d), any dispute
or controversy arising under or in connection with this Agreement shall be
resolved by binding arbitration. The arbitration shall be held in Dallas, Texas
and except to the extent inconsistent





--------------------------------------------------------------------------------





with this Agreement, shall be conducted in accordance with the Expedited
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both Parent and Employee. If the parties cannot agree on
an acceptable arbitrator, the dispute shall be heard by a panel of three
arbitrators, one appointed by each of the parties and the third appointed by the
other two arbitrators. The arbitrator may award pre-judgment interest on any
amount found to be due under this Agreement at a rate not in excess of the rate
that would be payable with respect to judgments rendered in a Texas state court.


(c)    Attorney Fees. All legal fees and other costs incurred by Employee in
connection with the resolution of any dispute or controversy under or in
connection with this Agreement shall be reimbursed by the Company to Employee if
such dispute or controversy is resolved in favor of Employee. Reimbursement of
such fees shall be made not later than 75 days following final resolution of the
matter. The Company shall be responsible for, and shall pay, all legal fees and
other costs incurred by the Company in connection with the resolution of any
dispute or controversy under or in connection with this Agreement, regardless of
whether such dispute or controversy is resolved in favor of the Company or
Employee.


(d)    Equitable Relief Available. Employee acknowledges that remedies at law
may be inadequate to protect the Company against any actual or threatened breach
by Employee of the provisions of paragraphs 5 or 6. Accordingly, without
prejudice to any other rights or remedies otherwise available to the Company,
Employee agrees that the Company shall have the right to equitable and
injunctive relief (without requirement to post any bond) to prevent any breach
of the provisions of paragraphs 5 or 6 (without any requirement to post any
bond), as well as to such damages or other relief as may be available to the
Company by reason of any such breach that does occur.


(e)    Not A Contract of Employment. Employee acknowledges that that this
Agreement is not an “employment agreement” or “employment contract” (written or
otherwise), as either term is used or defined in, or contemplated by or under


(1)    Parent’s LTIP;


(2)    Any other plan or agreement to which the Company is a party; or


(3)    Applicable statutory, common or case law.


(f)    Notices. Any Notice of Termination or other communication called for by
the terms of this Agreement shall be in writing and either delivered personally
or by registered or certified mail (postage prepaid and return receipt
requested) and shall be deemed given when received at the following addresses
(or at such other address for a party as shall be specified by like notice):


(1)    If to Parent, Employer or the Company, 5205 North O’Connor Boulevard,
Suite 900, Irving, Texas 75039, Attention: General Counsel;


(2)    If to Employee, the address of Employee set forth below Employee’s
signature on the signature page of this Agreement.


(g)    Assignment. Employer may assign its duties and obligations hereunder to
any other direct or indirect, majority-owned subsidiary of Parent, but shall
remain secondarily





--------------------------------------------------------------------------------





liable for the performance of this Agreement by Parent and/or any such assignee.
Except pursuant to the immediately preceding sentence or an assumption by a
successor described in subparagraph (h) of this paragraph, the rights and
obligations of Parent and Employer pursuant to this Agreement may not be
assigned, in whole or in part, by Parent or Employer to any other person or
entity without the express written consent of Employee. The rights and
obligations of Employee pursuant to this Agreement may not be assigned, in whole
or in part, by Employee to any other person or entity without the express
written consent of the Board.


(h)    Successors. Parent shall require any successor (whether direct or
indirect) to all or substantially all of the business or assets of Parent
(whether by purchase of securities, merger, consolidation, sale of assets or
otherwise), to expressly assume and agree to perform the obligations to be
performed by the Company under this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. This Agreement shall be binding on, and shall inure to the benefit
of, Parent, Employer, the Company, Employee and their respective successors,
permitted assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable.


(i)    Amendments and Waivers. No provision of this Agreement may be amended or
otherwise modified, and no right of any party to this Agreement may be waived,
unless such amendment, modification or waiver is agreed to in a written
instrument signed by Employee and Company. No waiver by either party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by the other party hereto shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


(j)    Complete Agreement. This Agreement replaces and supersedes all prior
agreements, including, but not limited to, the Severance Agreement between
Parent, Employer and Employee, as in effect immediately prior to the date
hereof, among the parties with respect to payments to be made to Employee upon
the termination of Employee’s employment prior to a Change in Control, and the
provisions of this Agreement constitute the complete understanding and agreement
among the parties with respect to such subject matter. Nothing in this
subparagraph (j) is intended to, or shall be construed to (1) supercede the
Change in Control Agreement or (2) limit Employee’s rights under the Parent’s
LTIP or any other Company plan, program, policy or practice (other than any
plan, program, policy or practice primarily providing severance or other
termination benefits) generally applicable to similarly situated employees.


(k)    Governing Law. THIS AGREEMENT IS BEING MADE AND EXECUTED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF TEXAS AND SHALL BE GOVERNED,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF TEXAS.




(l)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.


(m)    Construction. The captions of the paragraphs, subparagraphs and sections
of this Agreement have been inserted as a matter of convenience of reference
only and shall not affect the meaning or construction of any of the terms or
provisions of this Agreement. Unless otherwise specified, references in this
Agreement to a “paragraph,” “subparagraph,”





--------------------------------------------------------------------------------





“section,” “subsection” or “schedule” shall be considered to be references to
the appropriate paragraph, subparagraph, section, subsection or schedule,
respectively, of this Agreement. As used in this Agreement, the term “including”
shall mean “including, but not limited to.”


(n)    Validity and Severability. If any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under the present or future laws
effective during the term of this Agreement, (1) such term or provision shall be
fully severable, (2) this Agreement shall be construed and enforced as if such
term or provision had never comprised a part of this Agreement and (3) the
remaining terms and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or provision or by its severance from this Agreement. Furthermore, in lieu of
such illegal, invalid or unenforceable term or provision, there shall be added
automatically as a part of this Agreement, a term or provision as similar to
such illegal, invalid or unenforceable term or provision as may be possible and
be legal, valid and enforceable.


(o)    Survival. Notwithstanding anything else in this Agreement to the
contrary, paragraphs 5, 6 and 7, and, to the extent that any of Parent’s and
Employer’s obligations thereunder have not theretofore been satisfied, paragraph
4 of this Agreement shall survive the termination hereof.


(p)    Joint and Several Liability. Parent and Employer (or any assignee of
Employer pursuant to paragraph 7(g)) shall each be jointly and severally liable
to Employee hereunder with regard to any obligation imposed by the terms hereof
on Parent or Employer.
(SIGNATURE PAGE ATTACHED)





--------------------------------------------------------------------------------







In Witness Whereof, the parties have executed this Agreement to be effective as
of the Effective Date.
 
PIONEER NATURAL RESOURCES COMPANY
 
 
By:
/s/ Larry N. Paulsen
 
Larry N. Paulsen
 
Vice President, Administration and Risk Management
 
 
 
PIONEER NATURAL RESOURCES USA, INC.
 
 
By:
/s/ Larry N. Paulsen
 
Larry N. Paulsen
 
Vice President, Administration and Risk Management
 
 
 
EMPLOYEE:
 
 
 
/s/ Teresa A. Fairbrook
 
Teresa A. Fairbrook
 
Address:
 
 
 
 
 
 






--------------------------------------------------------------------------------







Schedule A
GENERAL RELEASE AGREEMENT
NOTICE: You should thoroughly review and understand the effect of this General
Release Agreement (“Release”) before signing it, and the Company hereby advises
you to discuss this document with your attorney. In accordance with the
requirements of the Older Workers Benefit Protection Act (“OWBPA”), you are
allowed at least twenty-one days from the date of your receipt of this document
to consider the offer made to you and to return an executed copy of this Release
to the Vice President of Administration. Additionally, after you have executed
this Release, you have seven (7) days to reconsider and revoke your agreement.
In signing below, you represent that you have carefully read this Release, that
you fully understand its final and binding effect, and that you are signing this
Release voluntarily and of your own free will. You are also representing that,
in entering into this Release, you are receiving consideration that you are not
otherwise entitled to but for your entry into this Release.
GENERAL RELEASE: In consideration of my acceptance of the payments and benefits
offered to me under the Pioneer Natural Resources Company Severance Agreement
effective February 27, 2013 (the “Agreement”), I hereby DISCHARGE and RELEASE
Pioneer Natural Resources Company (the “Company”) and its subsidiaries and
affiliates, and the officers, directors, employees, agents, predecessors,
successors, and assigns of such entities, and employee benefits plan (including
plan administrators, trustees and fiduciaries)(collectively the “Released
Parties") from any claims, demands and/or causes of action whatsoever, presently
known or unknown, that are based upon facts occurring on or prior to my
execution (signing) of this Release, including, but not limited to, the
following: any matter or action related to my employment with, separation from,
and/or affiliation with the Company, including any tort, contract, negligence,
or other common law claims, all claims for intentional infliction of emotional
distress, all claims for compensatory, punitive or any other damages, all claims
for attorneys' fees and costs, and all claims under any federal, state, or local
statute, regulation, or ordinance, including but not limited to, those under the
Civil Rights Act of 1866, 1871, 1964, and 1991; the Americans with Disabilities
Act; the Age Discrimination in Employment Act; the Older Workers Benefit
Protection Act; the Rehabilitation Act of 1973; Executive Order 11246; the
Family and Medical Leave Act; the Employee Retirement Security Act; the Equal
Pay Act; the Fair Labor Standards Act; any tort, contract, constitutional, or
other statutory claims; and all claims for past or future employment benefits,
including but not limited to wages, bonuses, vacation pay, severance and medical
or dental coverage (any and all “Potential Claims”).
I understand that this Release is final and binding.
I acknowledge and agree that the Company has no legal obligation to provide the
payments and/or benefits offered to me under the Agreement, except in exchange
for this Release, and my acceptance of such payments and benefits constitutes my
agreement to all terms and conditions set forth in this Release.
I acknowledge and agree that, except to the extent otherwise provided in the
Agreement or prohibited by law, this Release constitutes a waiver of any and all
Potential Claims that I have or may have against the Released Parties. I further
acknowledge and agree that this Release has no effect on any obligations I have
assumed under the Agreement with respect to confidentiality, non-solicitation,
non-interference and other such matters and that any such obligations shall
survive my execution of this Release in accordance with the terms of the
Agreement.
I acknowledge that I have twenty-one (21) days to consider this Release before
executing it, although I may execute it any time during this twenty-one (21) day
period (but not before my last day of employment), that I may revoke this
Release within 7 days after I execute it by written notice to the Company’s Vice
President of Administration and that this Release will not become effective or
enforceable, and the payments and benefits offered under the Agreement will not
be made or provided, until expiration of this 7 day period without my
revocation.
I have carefully read and fully understand all of the provisions of this
Release. I further acknowledge that entering into this Release is knowing and
voluntary on my part, that I have had a reasonable time to deliberate regarding
its terms, and that I have had the right to consult with an attorney prior to
executing this Release if I so desired.
_________________________________________
Date signed:
__________________________________________________________
Signature of Teresa A. Fairbrook
 
 
_________________________________________
Date signed:
__________________________________________________________
Witness






--------------------------------------------------------------------------------









Schedule I


The Company entered into a Severance Agreement with Stephanie Stewart dated June
23, 2014, which is otherwise identical to the one entered into with Ms.
Fairbrook.







